DETAILED ACTION
	This action is responsive to 04/20/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 9 is objected to because of the following informalities:  In line 1, change “comprise” to “comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (US Patent 9,287,335 B2).
Regarding claim 20, Yi discloses a panel substrate, comprising: a base substrate (base substrate 10-see fig. 1 and [col. 2, ll. 55]) including a panel area (cell panels 110-see fig. 1 and [col. 3, ll. 39-48]) and a peripheral area at least partially surrounding the panel area (interface portion between barrier layers 11 of each cell panel, the interface area having a groove 11a-see figs. 2A-2D and [col. 3, ll. 39-48]); a pixel layer disposed on the panel area (see fig. 1 with description in [col. 2, ll. 50-59]); a thin-film encapsulation layer disposed on the pixel layer (encapsulation layer 40-see fig. 2C); and a dummy pattern that is disposed on the base substrate and overlaps a boundary between the panel area and the peripheral area (organic film 12 formed covering the groove 11a at the interface portion-see figs. 2B-2D).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Choi et al. (US Pub. 2013/0249877, US Patent 9,362,467 B2), hereinafter Choi.
Regarding claim 15, Yi discloses a method for manufacturing a display device, comprising: providing a base substrate (base substrate 10-see fig. 1 and [col. 2, ll. 55]) comprising a panel area (cell panels 110-see fig. 1 and [col. 3, ll. 39-48]) and a peripheral area at least partially surrounding the panel area (interface portion between barrier layers 11 of each cell panel, the interface area having a groove 11a-see figs. 2A-2D and [col. 3, ll. 39-48]); forming a pixel layer on the panel area (see fig. 1 with description in [col. 2, ll. 50-59]); forming a dummy pattern on a boundary between the panel area and the peripheral area (organic film 12 formed covering the groove 11a at the interface portion-see figs. 2B-2D).
Yi further discloses cutting the mother panel 100 (see fig. 2D) along the interface portion between the cell panels 110 by using a cutter 60, wherein the groove 11a at the interface portion along which the mother panel is cut is covered with the organic film 12, and the organic film 12 absorbing an impact during cutting (see [col. 4, ll. 24-32]).
However, Yi does not appear to expressly disclose disposing a protection part on the panel area and the peripheral area; and irradiating the protection part with a laser beam to overlap an outline of the panel area.
Choi, in for example, figs. 3C-3F, with description in [col. 7, ll. 50-col. 8, ll. 53], illustrates a protective pattern 161 (herein equated to the claimed dummy pattern), an upper film 151 (herein equated to the claimed protection part) disposed on the protective pattern 161, and a base substrate S disposed on the upper film, wherein, as shown in figs. 3D-3F, during a process of cutting the upper film, the upper film is irradiated with a laser unit 170 disposed above the display panel without damaging the display panel 100.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi with the invention of Yi by disposing a protection part on panel and peripheral area, and cutting the panel by irradiating with a laser beam along an outline of the panel area, as taught by Choi, which constitutes applying a known technique to a known ready for improvement to yield predictable results (i.e., cutting of the mother substrate into individual display panels).
Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 16 recites the limitations “wherein the irradiating the protection part with the laser beam comprises: irradiating the protection part with a first laser beam to overlap a first outline of the outline of the panel area; and irradiating the protection part with a second laser beam to overlap a second outline of the outline of the panel area, wherein the dummy pattern overlaps a point at which the first outline and the second outline meet.” None of the references of record teaches or suggests these limitations. Claims 17-18 depend from and further limit claim 16, and are therefore equally indicated as allowable.
Claim 19 recites “wherein the base substrate comprises glass, and where in the dummy pattern has a melting temperature that is greater than that of the glass.” This limitation is not taught by the references of record.
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to adequately disclose the combine features of claim 1, particularly, the prior art of record fails to adequately disclose “A method for manufacturing a display device. comprising: providing a panel substrate comprising a panel area, a peripheral area at least partially surrounding the panel area, and a dummy pattern disposed at a boundary between the panel area and the peripheral area; disposing a protection part on the panel substrate, the protection part including a first processing line overlapping a first outline of the panel area extending from a first point of an outline of the panel area and a second processing line overlapping a second outline of the panel area extending from the first point in a direction different from the first outline; partially cutting the protection part along the first processing line; and fully cutting the protection part along the second processing line, wherein the dummy pattern overlaps the first point.” Claims 2-14 depend from and recite limitations that further limit claim 1, and are therefore equally allowed.
Representative references include the following:
Kang et al. (US Pub. 2018/0190734) teaches a mother substrate having a path hole (PH), wherein a scribing line may pass through the path hole, and a plurality of inorganic dummy patterns disposed on either side of the scribing line.
Lee et al. (US Patent 10,340,316) teaches a dummy portion DM (see figs. 6A-6C) provided on an overlapping portion OV within a non-display area of a second base substrate BS2 of a display device, and prevents defects from occurring at a cutting phase when manufacturing the display device, and also prevents or substantially prevents elements such as moisture, oxygen, and/or the like from infiltrating into a pixel portion PX.
Lee (US Pub. 2017/0177069) teaches a reinforcing member 152, which, when irradiated by UV rays during cutting, is not completely cured so that the cutting process may not result in damages of sealed substrates 100 and 200, such as a crack (see [0056] and fig. 4).
None of the aforementioned references, alone or in combination, teaches the limitations underlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627